 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FEDERAL NATIONAL MORTGAGE                                Case No.: 2:17-cv-01798-APG-PAL
   ASSOCIATION,
 4                                                               Order for Status Report
        Plaintiff
 5
   v.
 6
   VEGAS PROPERTY SERVICES, INC. and
 7 OPULENCE CONDOMINIUM
   ASSOCIATION,
 8
        Defendants
 9

10         On October 25, 2018, I granted summary judgment in favor of plaintiff Federal National

11 Mortgage Association on its quiet title/declaratory relief claim based on the federal foreclosure

12 bar. ECF No. 59. Since then, the parties have acted as if the case is over. However, several

13 claims remain pending that have not been adjudicated, settled, or dismissed. FNMA has asserted

14 an unjust enrichment claim against both defendants and numerous monetary damages claims

15 against defendant Opulence Condominium Association. See ECF No. 32.

16         IT IS THEREFORE ORDERED that on or before March 29, 2019, the parties shall file a

17 joint status report regarding the status of, and their intentions regarding, the remaining claims.

18         DATED this 5th day of March, 2019.

19

20
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
